Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about April 25, 1997, which, to the extent appealed from, terminated respondent-appellant’s parental rights to the subject child upon a finding of permanent neglect, and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence demonstrated that respondent failed to alert the child care agency of her whereabouts for more than four years and thus, the agency was not required to show that it diligently attempted to encourage and strengthen the parental relationship (see Social Services Law § 384-b (7) (e); see also Matter of O. Children, 128 AD2d 460, 465). Termination of respondent’s parental rights is supported by a preponderance of the evidence showing that the child’s best interests would be served by freeing him for adoption by his foster mother (see Matter of Star Leslie W., 63 NY2d 136, 147-148). Under the circumstances at the time of the dispositional hearing, a suspended judgment was not warranted. Concur — Mazzarelli, J.P., Rosenberger, Rubin and Gonzalez, JJ.